—Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered September 16, 1996, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination denying petitioner accident disability retirement benefits, unanimously affirmed, without costs.
Based on medical tests showing a normal ejection fraction, an absence of coronary artery disease and a normal ventricular wall thickness, the Medical Board could rationally conclude that petitioner’s disabling cardiomyopathy was not related to hypertensive heart disease, and therefore was not job-related, and that the statutory presumption created by General Municipal Law § 207-k had been rebutted (see, Tardibuono v Board of Trustees, 240 AD2d 327; Matter of Gumbrecht v McGuire, 117 AD2d 531; compare, Matter of Lunt v Kelly, 227 AD2d 200, lv denied 90 NY2d 803). Concur—Milonas, J. P., Ellerin, Wallach and Rubin, JJ.